Opinion by
Judge Lewis:
At the April term, 1879, of the court the judgment appealed from was rendered. By that judgment it was determined that the defendant, the Pendleton Building & Savings Assn., was indebted to the plaintiffs in the action (appellees) in the sum of $900, and the association and its officers were ordered to place the claims reported in its favor in the hands of the master commissioner, who was directed to collect them.
As more than two years elapsed from the date of that judgment before this appeal was taken, the statute of limitations pleaded by appellee is a bar to the prosecution of the appeal, and it must be dismissed. At the April term, 1881, an order was made directing the 6'ommissioner to collect the money shown by his report to be due from' appellant.
Although the last mentioned order was made within two years before the appeal1 was taken, it is but a repetition of the *541judgment rendered in 18/9, as respects the amount due from appellant; for by the report of the master commissioner, filed and confirmed April 11, 1879, the amount of appellant’s indebtedness to the association was uncertain, and by the judgment rendered the 14th of April, 1879, the amount thus ascertained was directed to be collected of appellant.

Duncan & Barker, for appellant.

[Cited, Brenner v. Renner, 4 Ky. L. 337.]
- The appeal from the order rendered at the April term, 1879, will, therefore, also have to be dismissed.